DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 6/29/2019. Claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding claims 1-14, step 1 analysis, the subject matter of claims 1-14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-14 are directed to a system.

Claims 1-14 include the revised step 2A, prong two additional element of receiving data indicative of a plurality of avoidance area groups. Receiving data amounts to mere data gathering, which is a form of insignificant extra-solution activity. Claims 1-14 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 1-14 generally link the use of the abstract idea to a particular technological environment or field of use (vehicle navigation). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.
Claims 1-14 include the step 2B additional elements of at least one processor and memory. Applicant’s specification does not provide any indication that the processor and memory are anything other than conventional processors and memory within a vehicle navigation system. Receiving data is a well-understood, routine and conventional function when it is claimed using a generic processor. Processors and memory are widely prevalent and in common use in vehicle navigation systems. 
Regarding claims 15-18, step 1 analysis, the subject matter of claims 15-18 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 15-18 are directed to a method.
Claims 15-18 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 15-18 are directed to a method for generating a ranking of avoidance area groups. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. The claim encompasses an operator determining which areas of a map are most in need of updating. Thus, the claims recite a mental process.
Claims 15 and 17-18 do not include any revised step 2A, prong two additional elements. Claims 15 and 17-18 generally link the use of the abstract idea to a particular technological environment or field of use (vehicle navigation). See MPEP 2106.05(h) and the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.
Claim 16 includes the revised step 2A, prong two additional elements of “issuing a dispatch instruction to an autonomous vehicle” and “cause the AV to navigate to an avoidance area and to perform a mapping operation in the avoidance area”. See MPEP 2106.05(e).
Claims 15 and 17-18 do not include any step 2B additional elements. Therefore, claims 15 and 17-18 are rejected under 35 U.S.C. 101.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claim limitations includes either transitory or non-transitory embodiments of a storage medium. The claims should be amended to require a non-transitory storage medium in order to preclude the storage medium from being a signal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bier et al. (US-2017/0192437-A1, hereinafter Bier).
Regarding claim 1, Bier discloses:
a data store (paragraphs [0045-0049] and FIG. 6, autonomous driving system (ADS)-70, and sensor fusion system-74);
the data store comprising a set of avoidance areas (paragraph [0054] and FIG. 5, routing coordinator-130, and autonomous vehicles-110,510,520);
wherein an avoidance area specifies a geographic area through which autonomous vehicles are prohibited from being routed (paragraph [0079]);
at least one processor (paragraphs [0045-0049] and FIG. 6, controller-34, and sensor fusion system-74);

receiving data indicative of a plurality of avoidance area groups (paragraphs [0079-0080]);
each of the avoidance area groups comprising at least one avoidance area in the set of avoidance areas (paragraphs [0079-0080]);
wherein a first avoidance area group in the avoidance area groups shares at least one avoidance area with a second avoidance area group in the avoidance area groups (paragraphs [0079-0080]);
constructing a graph representation of the plurality of avoidance area groups, the graph comprising: (paragraph [0089], large graph optimization procedure);
vertices, wherein each vertex is representative of a different avoidance area group in the avoidance area groups (paragraph [0081], traffic data may be used to generate road section cost/benefit scores);
edges, each edge in the edges connecting two respective vertices in the vertices (paragraph [0080], route modification parameters such as an existence of construction on a route or route segment affecting one or more lanes or the like may also be saved in associated);
generating a ranking of the avoidance area groups based upon the graph representation (paragraph [0089], large graph optimization procedure); and
the ranking indicative of relative impacts of the avoidance area groups on routing metrics for a set of routes through an operational area of an autonomous vehicle (paragraph [0093] and FIG. 2A, identify routes and route segments-S251, generate maneuvering probabilities-S252, identifying a failure path-S253, and classifying/prioritizing routes-S254).


Regarding claim 2, Bier further discloses:
generating the plurality of avoidance area groups based upon the set of avoidance areas (paragraphs [0079-0080]).
Regarding claim 3, Bier further discloses:
wherein the generating the plurality of avoidance area groups is based upon the set of routes through the operational area or a second set of routes through the operational area (paragraphs [0079-0080]).
Regarding claim 5, Bier further discloses:
each of the vertices being assigned a respective weight (paragraph [0081] and FIG. 3, route modification parameter generation); and
wherein a first weight assigned to a first vertex that is representative of a first avoidance area group is based upon impact scores of the first avoidance area group with respect to the set of routes through the operational area (paragraph [0081], a road segment may have an overall cost/benefit score that corresponds to a sum of the routing goals weighted by priority).
Regarding claim 6, Bier further discloses:
the acts further comprising computing a first impact score in the impact scores based upon a difference between a routing metric for a first route that passes through the first avoidance area group and the routing metric for a second route that does not pass through the first avoidance area group, the first route being included in the set of routes (paragraph [0081], to what extent traveling down a road section may affect an autonomous vehicle compared to traveling down other road sections).
Regarding claim 7, Bier further discloses:
wherein the first weight is a mean of the impact scores (paragraph [0081], a road segment may have an overall cost/benefit score that corresponds to a sum of the routing goals weighted by priority).

Regarding claim 12, Bier further discloses:
wherein generating the ranking of the avoidance area groups comprises computing, for each of the vertices, a rank value (paragraph [0093] and FIG. 2A, identify routes and route segments-S251, generate maneuvering probabilities-S252, identifying a failure path-S253, and classifying/prioritizing routes-S254).
Regarding claim 15, Bier further discloses:
identifying a plurality of avoidance area groups (paragraphs [0079-0080]);
based upon a set of avoidance areas (paragraphs [0079-0080]);
the avoidance areas specifying geographic areas through which autonomous vehicles are prohibited from being routed, each of the avoidance area groups comprising at least one avoidance area in the set of avoidance areas (paragraphs [0079-0080]);
wherein a first avoidance area group in the avoidance area groups shares at least one avoidance area with a second avoidance area group in the avoidance area groups (paragraphs [0079-0080]);
constructing a graph representation of the plurality of avoidance area groups, the graph comprising: (paragraph [0089], large graph optimization procedure);
vertices, wherein each vertex is representative of a different avoidance area group in the avoidance area groups (paragraph [0081], traffic data may be used to generate road section cost/benefit scores);
edges, each edge in the edges connecting two respective vertices in the vertices (paragraph [0080], route modification parameters such as an existence of construction on a route or route segment affecting one or more lanes or the like may also be saved in associated);
generating a ranking of the avoidance area groups based upon the graph representation (paragraph [0089], large graph optimization procedure); and

Regarding claim 18, Bier further discloses:
wherein the plurality of avoidance area groups are identified based further upon the set of routes through the operational area or a second set of routes through the operational area (paragraphs [0079-0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bier, as applied to claims 1 and 15 above, and further in view of Powers et al. (US-2015/0166072-A1, hereinafter Powers).
Regarding claim 14, Bier does not disclose a PageRank algorithm. However, Powers discloses a system for predicting road conditions, including the following features:
wherein generating the ranking of the avoidance area groups (paragraphs [0104-0105] and FIG. 14, prior environmental information-1404); and
comprises executing a PageRank algorithm over the graph to determine a PageRank value for each of the vertices (paragraph [0095]).

Regarding claim 17, Bier does not disclose a PageRank algorithm. However, Powers further discloses:
wherein generating the ranking of the avoidance area groups (paragraphs [0104-0105] and FIG. 14, prior environmental information-1404);
comprises computing a PageRank score for each of the avoidance area groups based upon the graph representation (paragraph [0095]); and
wherein the ranking of the avoidance areas is based upon the PageRank scores (paragraph [0095]).
Powers teaches that road condition metadata should be fused together using software technologies such as PageRank (paragraph [0095]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the PageRank algorithm of Powers into the system for providing autonomous vehicle routing instructions based on prohibited areas of Bier. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using well-known software to organize road condition data. 


Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bier in view of Patterson et al. (U.S. Patent Number 11,017,674, hereinafter Patterson).
Regarding claim 16, Bier does not disclose dispatching an autonomous vehicle to perform mapping operations. However, Patterson discloses a system for tracking scouting tasks using autonomous vehicles, including the following features:
further comprising issuing a dispatch instruction to an autonomous vehicle (AV) (col. 16, lines 35-56, and FIG. 10, Defining a scouting quest to obtain the map information, the scouting quest including a plurality of scouting objectives, each scouting objective of the plurality of scouting objectives being associated with a geographic location from which sensor data is to be captured-1010, and Sending instructions to the autonomous vehicle in order to cause the autonomous vehicle to autonomously complete the at least one of the plurality of scouting objectives-1040);
based upon the ranking of the avoidance area groups (col. 13, line 53 - col. 14, line 42; and FIG. 9B, visit table-950);
the dispatch instruction configured to cause the AV to navigate to an avoidance area and to perform a mapping operation in the avoidance area (col. 16, lines 35-56); and
wherein the avoidance area is included in an avoidance area group in the plurality of avoidance area groups (col. 13, line 53 - col. 14, line 42, all traffic lights and areas most heavily affected by puddles and rainfall).
Patterson teaches that autonomous vehicles should scout map information (col. 16, lines 35-56); and should prioritize certain groups of locations such as all traffic lights and areas most heavily affected by puddles and rainfall (col. 13, line 53 - col. 14, line 42). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the autonomous vehicle mapping dispatch system of Patterson into the system for providing autonomous vehicle routing instructions based on prohibited areas of Bier. A person of ordinary skill would have 
Regarding claim 19, Bier further discloses:
A computer-readable storage medium having computer-executable instructions stored thereon, wherein the computer-executable instructions (paragraphs [0045-0049] and FIG. 6, controller-34, and sensor fusion system-74);
when executed by a processor, cause the processor to perform acts comprising: (paragraphs [0045-0049] and FIG. 6, controller-34, and sensor fusion system-74);
receiving a set of avoidance areas (paragraph [0054] and FIG. 5, routing coordinator-130, and autonomous vehicles-110,510,520);
wherein the avoidance areas identify geographic areas through which autonomous vehicles are prohibited from being routed (paragraph [0079]);
identifying a plurality of avoidance area groups based upon a set of routes through an operational area of an autonomous vehicle, each of the avoidance area groups comprising at least one avoidance area in the set of avoidance areas, wherein a first avoidance area group in the avoidance area groups shares at least one avoidance area with a second avoidance area group in the avoidance area groups (paragraphs [0079-0080]);
constructing a graph representation of the plurality of avoidance area groups, the graph comprising: (paragraph [0089], large graph optimization procedure);
vertices, wherein each vertex is representative of a different avoidance area group in the avoidance area groups (paragraph [0081], traffic data may be used to generate road section cost/benefit scores);

generating a ranking of the avoidance area groups based upon the graph representation (paragraph [0089], large graph optimization procedure); and
the ranking indicative of relative impacts of the avoidance area groups on routing metrics for a set of routes through an operational area of an autonomous vehicle (paragraph [0093] and FIG. 2A, identify routes and route segments-S251, generate maneuvering probabilities-S252, identifying a failure path-S253, and classifying/prioritizing routes-S254).
Bier does not disclose dispatching an autonomous vehicle to perform mapping operations. However, Patterson further discloses:
issuing a dispatching instruction to an autonomous vehicle (col. 16, lines 35-56, and FIG. 10, Defining a scouting quest to obtain the map information, the scouting quest including a plurality of scouting objectives, each scouting objective of the plurality of scouting objectives being associated with a geographic location from which sensor data is to be captured-1010, and Sending instructions to the autonomous vehicle in order to cause the autonomous vehicle to autonomously complete the at least one of the plurality of scouting objectives-1040);
based upon the ranking of the avoidance area groups (col. 13, line 53 - col. 14, line 42; and FIG. 9B, visit table-950); and
the dispatching instruction configured to cause the autonomous vehicle to navigate to an avoidance area and perform a mapping operation with respect to the avoidance area (col. 16, lines 35-56).
Patterson teaches that autonomous vehicles should scout map information (col. 16, lines 35-56); and should prioritize certain groups of locations such as all traffic lights and areas most heavily affected .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bier in view of Patterson, as applied to claim 19 above, and further in view of Powers.
Regarding claim 20, Bier in view of Patterson does not disclose a PageRank algorithm. However, Powers further discloses:
wherein the generating the ranking of the avoidance area groups (paragraphs [0104-0105] and FIG. 14, prior environmental information-1404); and
comprises executing a PageRank algorithm over the graph representation of the avoidance area groups (paragraph [0095]).
Powers teaches that road condition metadata should be fused together using software technologies such as PageRank (paragraph [0095]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the PageRank algorithm of Powers into the system for providing autonomous vehicle routing instructions based on prohibited areas of Bier in view of Patterson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using well-known software to organize road condition data. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667